DETAILED ACTION
The instant application having Application No. 17/182286 filed on February 23, 2021 is presented for examination by the examiner.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Oath/Declaration
The applicant’s oath/declaration has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.

Information Disclosure Statement
As required by M.P.E.P. 609(C), the applicant’s submission of the Information Disclosure Statement is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609(C), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10440058 and claims 1-20 of U.S. Patent No. 10965715. Although the claims at issue are not identical, they are not patentably distinct from each other because they are all drawn towards matching a user to a VPN based on the VPN efficiency and user information and displaying information about the users and their connected VPNS on a graphical user interface.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. As per claims 1 and 12, this issue is raised as the disclosure of the invention does not limit nor exclude signals from the broadest reasonable interpretation of a computer-readable medium.
Applicant claims a “computer readable medium containing program instructions … that, when executed by a processor, causes the processor to” perform method steps. The claimed computer readable medium can be broadly and reasonably interpreted as a signal.
It has been noted that the ordinary and customary meaning of "computer readable medium" to a person of ordinary skill in the art is broad enough to encompass both non-transitory and transitory media.  See Ex Parte Mewherter (Appeal 2012-007692) (Precedential). Transitory, propagating signals such as carrier waves are not within any of the four statutory categories (process, machine, manufacture or composition of matter).  Therefore, a claim directed to computer instructions embodied in a signal is not statutory under 35 U.S.C. 101.  In re Nuijten, 500 F.3d 1346, 1354 (Fed. Cir. 2007).
The subject matter of claims permitted within 35 U.S.C. 101 must be a machine, a manufacture, a process, or a composition of matter.  "[t]he four categories [of § 101] together describe the exclusive reach of patentable subject matter.  If the claim covers material not found in any of the four statutory categories, that claim falls outside the plainly expressed scope of § 101 even if the subject matter is otherwise new and useful.” In re Nuijten, 500 F.3d 1346, 1354 (Fed. Cir. 2007); accord In re Ferguson, 558 F.3d 1359 (Fed. Cir. 2009). The Examiner suggests amending the “computer readable medium” to be a “non-transitory computer readable medium” as is current USPTO practice.

Allowable Subject Matter
Claims 1-11 and 18-20 are objected to as being allowable, but would be allowable if the Double Patenting Rejection and 35 USC 101 Rejection (for claims 1-11) are overcome. The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claims is the inclusion of the limitation, inter alia, “determine, from among plural users, information of a user in the network; review selection criteria of plural, dynamic, virtual private network (VPN) cloud servers in the network; rank efficiency of the plural, dynamic, virtual VPN cloud servers in the network; control content displayed on a graphical user interface (GUI) including a dynamically changing list of users from the plural users matched with respective VPN cloud servers; match the user with one of the plural, dynamic VPN cloud servers based on the ranked efficiency and the determined information of the user; and communicate with the matched dynamic VPN cloud server to continue an active session of the user until a predetermined condition is met". The closest prior art of record includes:
Cherukuri (US 2013/0311778) – teaches selecting/matching a specific VPN server based on a set of user specified requirements.
Zheng (US 2013/0205947) – teaches selecting a VPN server based on a preset rule.
Boden (US 6330562) – teaches using a GUI to create and manage VPN connections.
Schoeneberger (US 2004/0141508) – teaches a VPN with a GUI with a dynamic queue.
Cutrell (US 6141777) – teaches a VPN with a GUI that displays an event queue to the user.
Liu (US 2008/0091803) – teaches displaying a VPN bandwidth utilization efficiency.
Farid (US 2007/0226630) – teaches displaying a list of VPNs to let a user select a VPN.
Poisson (US 2003/0033401) – teaches allowing an administrator, via a GUI, to define various VPN parameters for a specific user.
However, the combination of limitations such as “rank efficiency of the plural, dynamic, virtual VPN cloud servers in the network; control content displayed on a graphical user interface (GUI) including a dynamically changing list of users from the plural users matched with respective VPN cloud servers; match the user with one of the plural, dynamic VPN cloud servers based on the ranked efficiency and the determined information of the user; and communicate with the matched dynamic VPN cloud server to continue an active session of the user until a predetermined condition is met” as currently claimed cannot be found in the cited prior art of record.

Claims 12-17 are objected to as being allowable, but would be allowable if the Double Patenting Rejection and 35 USC 101 Rejection are overcome. The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claims is the inclusion of the limitation, inter alia, “determine, from among plural users, information of a user in the network; review selection criteria of plural, dynamic, virtual private network (VPN) cloud servers in the network; rank efficiency of the plural, dynamic, virtual VPN cloud servers in the network; control content displayed on a graphical user interface (GUI) including a dynamically changing queue list of users from among the plural users still to be matched with respective VPN cloud servers; match the user with one of the plural, dynamic VPN cloud servers based on the ranked efficiency and the determined information; and communicate with the matched dynamic VPN cloud server to continue an active session of the user until a predetermined condition is met". The closest prior art of record includes:
Cherukuri (US 2013/0311778) – teaches selecting/matching a specific VPN server based on a set of user specified requirements.
Zheng (US 2013/0205947) – teaches selecting a VPN server based on a preset rule.
Boden (US 6330562) – teaches using a GUI to create and manage VPN connections.
Schoeneberger (US 2004/0141508) – teaches a VPN with a GUI with a dynamic queue.
Cutrell (US 6141777) – teaches a VPN with a GUI that displays an event queue to the user.
Liu (US 2008/0091803) – teaches displaying a VPN bandwidth utilization efficiency.
Farid (US 2007/0226630) – teaches displaying a list of VPNs to let a user select a VPN.
Poisson (US 2003/0033401) – teaches allowing an administrator, via a GUI, to define various VPN parameters for a specific user.
However, the combination of limitations such as “rank efficiency of the plural, dynamic, virtual VPN cloud servers in the network; control content displayed on a graphical user interface (GUI) including a dynamically changing queue list of users from among the plural users still to be matched with respective VPN cloud servers; match the user with one of the plural, dynamic VPN cloud servers based on the ranked efficiency and the determined information; and communicate with the matched dynamic VPN cloud server to continue an active session of the user until a predetermined condition is met” as currently claimed cannot be found in the cited prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B KING whose telephone number is (571)270-7310.  The examiner can normally be reached on Monday-Friday 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 5712728878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John B King/
Primary Examiner, Art Unit 2498